Title: From George Washington to Colonel David Hall, 31 August 1779
From: Washington, George
To: Hall, David


        
          Sir
          Hd Qrs [West Point] Aug. 31 1779
        
        This will be transmitted you by Genl Greene, who has my directions to give you his respecting the repair of the back road, from Sussex to New Windsor, As it is much out of repair, and the route by which we get our supplies I must request your particular attention to it, and that you will not suffer the work to be slighted, but have it done in the most effectual manner. When this business is accomplished you will join your Brigade as directed in my letter of the 28th. I am &c.
        
          G. W——n
        
      